Citation Nr: 0204274	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  00-06 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for meralgia 
paresthetica, right lateral cutaneous nerve, currently rated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION


The veteran had active service from September 1968 to 
December 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim for an increased evaluation for meralgia paresthetica, 
right lateral cutaneous nerve.  


FINDING OF FACT

The service-connected meralgia paresthetica, right lateral 
cutaneous nerve is manifested by severe incomplete paralysis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
meralgia paresthetica, right lateral cutaneous nerve are not 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R § 3.159); 38 C.F.R. Part 4, §§ 4.1, 
4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8526 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The October 1999 rating decision, the December 1999 Statement 
of the Case as well as the June 2001 Supplemental Statement 
of the Case informed the veteran of the evidence needed to 
substantiate the claim.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  38 U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.159(b)).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the basis of the denial of the claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The veteran 
was afforded VA peripheral nerves examinations in September 
1999 and December 2000.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,631 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)(4)).

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2001).

When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in disability rating is at issue, the present 
level of disability is of primary concern.  While the entire 
recorded history of a disability is to be reviewed by the 
rating specialist, the regulations do not give past medical 
report precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The veteran's service-connected meralgia paresthetica, right 
lateral cutaneous nerve is currently evaluated as 30 percent 
disabling under Diagnostic Code 8526 for incomplete paralysis 
of the anterior crural nerve (femoral).  Complete paralysis 
of the anterior crural nerve (femoral), with paralysis of the 
quadriceps extensor muscles warrants a 40 percent evaluation.  
Incomplete paralysis of the anterior crural nerve (femoral) 
warrants a 30 percent evaluation if severe.  38 C.F.R. § 
4.124a, Diagnostic Code 8526 (2001).  The term "incomplete 
paralysis" indicates impairment of function of a degree 
substantially less than the type of picture for complete 
paralysis given for each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. § 
4.124a, Note.  

A rating higher than 30 percent is not warranted under the 
criteria of Diagnostic Code 8526 because the medical evidence 
does not demonstrate complete paralysis of the anterior 
crural nerve (femoral) with paralysis of the quadriceps 
extensor muscles.  

A May 1998 private medical record revealed that the veteran's 
gait was guarded to the right.  There was slight 
paravertebral tenderness to palpation especially on the 
right.  Range of motion of the lower extremities was slightly 
decreased, as was muscle strength.  Deep tendon reflexes were 
essentially normal but sensation was slightly decreased.  In 
July 1998 a private neurologist impression was numerous 
neurological symptoms with minimal objective findings on 
examination.  The veteran clearly had inconsistent motor and 
sensory findings on his neurological examination, suggesting 
a non-anatomical distribution.  Obviously, this would make 
identification of any objective findings very difficult on 
examination.  The veteran may indeed have paresthetica, but 
this was a sensory abnormality of the right anterolateral 
thigh and would in no way affect distal strength or his 
proximal complaints.  The December 1998 private nerve 
conduction study revealed absent right reflex.  The needle 
examination revealed very mild chronic motor unit potential 
changes associated with mild irritability in a predominantly 
right S1 myotomal distribution.  The impression was findings 
consistent with a very mild right S1 radiculopathy.  

In August 1999 a private physician wrote that motor 
examination revealed right foot drop.  Reflexes were 
hypoactive throughout.  Sensory examination revealed 
decreased vibration at the right leg when compared to the 
left.  There was some blunting of pinprick response over the 
right as well.

The VA outpatient treatment record, dated May 1999, 
neurologic study impression was suggestive of significant 
conduction defect, as vertical levels could not be 
established.  In August 1999 pedal pulses were normal, the 
physician noted numb paralyzed right lower extremity.  
Neurologically knee jerks and ankle jerks were okay despite 
numbness and paralysis.  In July 2000 knee jerks were normal.  
There was numbness at the right side laterally and the entire 
leg from the knee down circumferentially the full length.  
There were pedal pulses present.  In June 2001 the motor 
examination of the right lower extremity showed grade 2/5 
dorsiflexion of toes.  The impression was gait disorder.

The September 1999 VA examination diagnostic impression was 
neurologic disorder right crucial area down to his right leg 
and right foot, possible primary neurologic disorder, query 
multiple sclerosis, or myalgia paresthetica, or peripheral 
neuropathy of unknown etiology.  

At the December 2000 VA peripheral nerves examination the 
examiner opined that the veteran's complaints of pain and 
numbness along the lateral surface of the right thigh and 
extending down into his right foot are most consistent with 
of a diagnosis of lumbar radiculopathy in the L4, L5, S1 
distribution.  

Accordingly, as complete paralysis of the femoral nerve or 
paralysis of the quadriceps extensor muscles has not been 
shown, a 40 percent evaluation under Diagnostic Code 8526 is 
not warranted.  38 C.F.R. § 4.124a (2001).  As the current 30 
percent evaluation assigned contemplates severe, incomplete 
paralysis of the femoral nerve, this is the appropriate 
rating for the veteran's service-connected meralgia 
paresthetica, right lateral cutaneous nerve.  

The record shows that the RO expressly considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001).  
The United States Court of Appeals for Veterans Claims (the 
Court), has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


ORDER

An increased evaluation for meralgia paresthetica, right 
lateral cutaneous nerve is denied.  

		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

